ALLOWANCE
Election/Restrictions
Claims 1, 4-6, 8-10, 13, 17, 20-22 are allowable. The restriction requirement between species A-G, as set forth in the Office action mailed on 6/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/04/2021 is withdrawn.  Claims 11-12, 14-16 and 18-19, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4-6, and 8-22 are allowed.
Given the remarks as filed by Applicant on pages 8-13, the previous rejection are withdrawn given the amendments which overcome the prior art.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 1, VAN RYSSELBERGHE (US 20110057774 A1) discloses (abstract – FIG.1-9) a secure package delivery container (i.e. locker [0016]), comprising: 

an electronically controlled locking device (i.e. latch 71 – [0012-0013, 0040]) for securing the door to the container body in the closed position, said locking device operable to be in an unlocked state and permit moving said door into the open position for making a delivery into the container by a delivery person, wherein said door is openable without a credentials and without an input (i.e. access code is not known to delivery person can be transmitted automatically by way of cellular phone thereby not required knowledge or direct input from delivery person) from a user (delivery person); [0070]
an electronically controlled lock activation device (i.e. electronics unit 72 – [0010, 0013, 0041]) operably coupled to said locking device (FIG.2), said lock activation device adapted to receive input from a user (i.e. not delivery person – vendor, vendor’s agent, owner, purchaser are all capable to communicate with e-lock by way of internet) at a remote location apart from the container and from the delivery person at the container [0007, 0010, 0051, 0096] and command said locking device to be in a locked state (i.e. [0096] – an owner or master can control lock remotely), wherein the lock activation device is adapted to operably allow the delivery person to lock the door in the closed position after making the delivery and without the credentials (FIG.3 for further details); and
a communications device (i.e. 78/79 – [0041] FIG.2) wherein said communications device is in communication with said lock activation device and adapted to transmit signals to or receive signals from an external device (FIG.3 - [0041]), wherein said communications device operably allows the user (i.e. [0096] – an owner or master can control lock remotely as explained above – the user would be able to remotely communicate and operate lock system) to be in remote communication with the lock activation device, wherein said door is operably lockable and unlockable by the user (i.e. owner, master, 
However, VAN RYSSELBERGHE fails to clearly disclose:
wherein said door is openable by the delivery person without any type of credential, and without an input from a user or any other source;
wherein the electronically controlled lock activation device is adapted to operably allow the delivery person to lock the door in the closed position after making the delivery and without the any type of credential.
As the closest reference(s) for claim 20, VAN RYSSELBERGHE (US 20110057774 A1) discloses (as applied for claim 1) a secure package delivery container (FIG.1-3), comprising:
a container (i.e. FIG.1-3 – 70) defining a storage volume, said container having a container body formed of at least one wall and a bottom, said container having a door operatively attached to said container body, said door being adapted to be moved from a closed to an open position without input of a credentials by a person making a delivery into the container; 
a user engageable locking device (i.e. latch 71) for securing the door to the container body in the closed position, said user engageable locking device operable to be locked without the credentials (considering the operation of the system of FIG.1-3, a delivery person would lock the locker automatically by closing the container door, which implicitly requires the locking without credential, since credential is not required to unlock and open door); 
a lock activation device (i.e. [0096] – an owner or master can control lock remotely) operably coupled to said user engageable locking device, said lock activation device for receiving input from a user and commanding said user engageable locking device to be in a locked state (i.e. implicitly the basic functions of the locker container in FIG.1 is to lock and unlock door remotely when needed); and 
switch external to the container (claim 1 – FIG.2 – any switch operating with latch would be external to container 70), wherein activating the locking switch locks the container, wherein the locking device can be locked by activating the locking switch (claim 1) or by a signal to the lock activation device (alternately a signal can be communicated remotely by way of external device from another user) wherein the container is adapted to be unlocked without the credentials to receive delivery of a package and then be locked by the locking switch without the credentials (implicitly the locking function after delivery would automatically occur to protect delivery without need for extra input).
HAYAKAWA et al. (US 20040113437 A1) teaches (abstract) a door control by way of an ECU and locking actuator, wherein a switch helps controls the door unlocking/locking elements.  Clearly one of ordinary skill in the art would understand that HAYAKAWA teaches [0039] that a switch for the purpose of activating unlocking/locking functions can be used or a signal from a switch can activate locking actuator.
However, VAN RYSSELBERGHE as modified by HAYAKAWA fails to clearly disclose:
said door being adapted to be moved from a closed to an open position without input of any type of credential by a delivery person making a delivery into the container;
said electronically controlled locking device operable to be locked without the any type of credential;
wherein the electronically controlled locking device can be locked by activating the locking switch or by a signal to the lock activation device wherein the container is adapted to be unlocked without the any type of credential to receive delivery of a package and then be locked by the locking switch without the any type of credential.
As closest reference(s) for claim 21, VAN RYSSELBERGHE (US 20110057774 A1) discloses (as applied for claims 1 and 20) a method for receiving delivery of packages to a container and remotely controlling the locking and unlocking of the container, the method comprising: 
providing a container defining an enclosed storage volume, said container having a container body formed of at least one wall and a bottom, said container having a door operatively attached to said container body, said door being adapted to be moved from an open position to a closed position, wherein the container comprises an electronically controlled locking device for securing the door to the container body in the closed position, said locking device operable to be locked without a credentials and upon an input from a user (i.e. delivery person), wherein the locking device is in communication with an electronically controlled lock activation device for receiving input from a user or a delivery person (i.e. could be any person or any user (owner, manager, master, purchaser) controlling to access locked container) and commanding said locking device to be in a locked or unlocked state, wherein the lock activation device is in communication with a lock switch (claim 1) disposed in said container, wherein by triggering the lock switch the lock activation device will lock the door in the closed position without the credentials (as explained for claim 20); 
opening the door by the delivery person for making a delivery without the credentials (FIG.3); 
closing the door wherein the door is unlocked (FIG.3 – delivery person would close the door after delivering delivery inside container when door is unlocked for delivery); 
allowing the door to be locked by either triggering the lock switch by the delivery person without the credentials or remotely locking the door by the user for securing the door to the container body in the closed position (as applied for claims 1 and 20), wherein the door is locked without the credentials; 

sensing [0060] the presence of a delivery person in proximity to the container body;
signaling the presence of the delivery person to the user through the communications device [0060, 0086]; 
the user then remotely unlocking the door for receiving a second delivery (i.e. this function can be performed at another time not limited to a single event); and 
repeating the steps (implicitly these steps can be repeated).
HAYAKAWA et al. (US 20040113437 A1) teaches (abstract) a door control by way of an ECU and locking actuator, wherein a switch helps controls the door unlocking/locking elements.  Clearly one of ordinary skill in the art would understand that HAYAKAWA teaches [0039] that a switch for the purpose of activating unlocking/locking functions can be used or a signal from a switch can activate locking actuator.
DUTTA et al. (US 20200164886 A1) teaches (abstract) the function of signaling presence of delivery person [0064] to a user by way of wireless communication to inform such user (i.e. recipient) that the delivery person is attempting a delivery.  One of ordinary skill in the art understands that this tracking data is critical for recipients knowledge and security.
However, VAN RYSSELBERGHE as modified by HAYAKAWA and DUTTA fails to clearly disclose:
said electronically controlled locking device operable to be locked without any type of credential and upon an input from a user apart from a delivery person,
wherein by triggering the lock switch the electronically controlled lock activation device will lock the door in the closed position without the any type of credential;
opening the door by the delivery person for making a delivery without the any type of credential;
allowing the door to be locked by either triggering the lock switch by the delivery person without the any type of credential or remotely locking the door by the user for securing the door to the container body in the closed position, wherein the door is locked without the any type of credential;
repeating the steps beginning with opening the door by the delivery person for making a delivery without the any type of credential.
All these critical limitations emphasized above overcome the prior art and corresponding rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/3/2022